     Case 2:18-cv-01829-JAD-GWF Document 8 Filed 10/16/18 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 0050
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 11731
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     avanpatten@wrightlegal.net
 6   rhernandez@wrightlegal.net
 7   Attorneys for Defendant, Carrington Mortgage Services, LLC

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
10   ROBERT W. MORRIS AND                                Case No.: 2:18-cv-01829-JAD-GWF
     LARHONDA S. MORRIS,
11                                                       STIPULATION TO EXTEND
                    Plaintiffs,                          DEADLINE TO FILE RESPONSIVE
12                                                       PLEADING
13          vs.
                                                         (FIRST REQUEST)
14   EQUIFAX INFORMATION SERVICES, LLC;
     EXPERIAN INFORMATION SOLUTIONS,
15   INC.; DITECH FINANCIAL, LLC;
16   CARRINGTON MORTGAGE SERVICES,
     LLC,
17
                    Defendants.
18
            Plaintiffs, Robert W. Morris and LaRhonda S. Morris (“Plaintiffs”), and Defendant,
19
     Carrington Mortgage Services, LLC (“Carrington”) (collectively the “Parties”), by and through
20
     their counsel of record, hereby stipulate and agree as follows:
21
            On September 24, 2018, Plaintiffs filed their Complaint [ECF No. 1]. Carrington was
22
     served with Plaintiffs’ Complaint on September 26, 2018. Based on the above service,
23
     Carrington’s answer or responsive pleading is due on or before October 17, 2018. The Parties
24
     have discussed extending the deadline for Carrington to respond to the complaint.
25
            WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Carrington
26
     to file its responsive pleading be extended to October 31, 2018.
27
            This is the first stipulation for extension of time for Carrington to file its response to
28



                                                 Page 1 of 2
     Case 2:18-cv-01829-JAD-GWF Document 8 Filed 10/16/18 Page 2 of 2




 1   Plaintiff’s Complaint. The parties request this extension in order to continue discussing possible
 2   resolution. The extension is requested in good faith and is not for purposes of delay or prejudice
 3   to any other party.
 4
      DATED this 16th day of October, 2018.               DATED this 16th day of October, 2018.
 5
      WRIGHT, FINLAY & ZAK, LLP                           HAINES& KRIEGER, LLC
 6
      /s/ Ramir M. Hernandez                              /s/ Shawn Miller
 7    Ace C. Van Patten, Esq.                             David H. Krieger, Esq.
      Nevada Bar No. 0050                                 Nevada Bar No. 9086
 8    Ramir M. Hernandez, Esq.                            Shawn Miller, Esq.
      Nevada Bar No. 11731                                Nevada Bar No. 7825
 9
      7785 W. Sahara Ave., Suite 200                      8985 S. Eastern Avenue, Suite 350
10    Las Vegas, NV 89117                                 Henderson, Nevada 89123
      Attorneys for Defendant, Carrington Mortgage        Attorney for Plaintiffs, Robert W. Morris and
11    Services, LLC                                       LaRhonda S. Morris

12
13
14
                                                          IT IS SO ORDERED:
15
16                                                        ___________________________________
17                                                        UNITED STATES MAGISTRATE JUDGE

18                                                                10/17/2018
                                                          DATED: _________________________
19
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
